DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the details of the drawings including lines are not clearly illustrated. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5-7 and 13-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). 
Accordingly, the claims 5-7 and 13-19 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks proper antecedent basis for “the beam shaped optics”.
Claim 11 fails to indicate if the positive and negative cylinder lens are axially displaceable, linearly displaceable, and/or rotatable relative to one another. For purposes of examining the recited multiple functions are treated as being performed in alternative form/function of the positive and negative cylinder lens.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shudo (US 2015/0177525) in view of Psyk (US 2009/0231631) and Avdokhin et al (US 2016/0013057).
Shudo shows the method claimed including laser processing a film deposited on a substrate (50) and a laser beam that is provided from at least one quasi-continuous laser (21) wherein the laser beam is directed through a beam-shaping unit (para 0025) for shaping the laser beam into a homogeneous line which is irradiated on a first area (Figure 3B) of the film which is a fraction of the film and the irradiated film area is defined by its length L and width Wt. Shudo further shows the substrate with the film that can be displaced or movable in a first and a second direction with respect to the laser beam, but Shudo does not explicitly show forming a first elongated column of the irradiated film with a plurality of overlapped elongated columns areas as claimed with the laser that provides a number of laser bursts ranging from 3 to 50.
Psyk shows it is known to laser process a substrate wherein a laser beam is continuously displaced in a first direction y-direction at a distance dy that further forms a sequence of irradiated areas defining a first elongated column wherein the subsequent irradiations are spaced from one another to prevent a thermal positive feedback between the irradiations. Psyk further shows the substrate being displaced in a second direction x-direction at a distance dx that is transverse to the first direction wherein the laser irradiation is repeated to form a second elongated column that is overlapped with the first elongated column (also, see Figures 4 and 5) wherein the dx is smaller than a length of the irradiated area as illustrated in Figure 4. 
Avdokhin shows it is known to provide a quasi-continuous laser including a fiber laser for annealing silicon substrate wherein the laser is irradiated at each location of the substrate with multiple bursts having a desired temporal pocket profile (also see para 0016-0018) . 
In view of Psyk and Avdokhin, it would have been obvious to one of ordinary skill in the art to adapt Shudo with the beam shaping unit/optics that is displaced with respect to the substrate so that the desired laser processed pattern including a plurality of overlapped elongate columns as claimed is predictably is formed as desired by the user wherein the quasi-continuous fiber laser is operated with a predetermined number of bursts including from 3 to 50 or any number of bursts, lacking a criticality, to provide the desired temporal power or profile to effectively and adequately laser process a thin film/coating of the substrate.
With respect to claim 8, Shudo further shows a stage (41) that supports the substrate with a control unit (20) that controls displacing of the substrate with respect to the optical shaping unit wherein the such control unit can be a processor or any other suitable means to process or control the stage as claimed. 
With respect to claim 9, Shudo shows the optical beam shaping unit including a homogenizer that would predictably mitigate coherence of the laser beam as the homogenize includes one or more array of lens segmenting the laser beam into multiple beamlets as claimed. 
Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shudo in view of Psyk and Avdokhin as applied to claims 1, 8 and 9 above, and further in view of Sercel et al (US 2004/0228004).
Shudo in view of Psyk and Avdokhin shows the method including Shudo further showing the beam shaping unit having an array of lenslets (24) that splits the laser beam into a plurality of beamlets propagating in a direction including a third direction that is skewed to the first direction y and orthogonal to the second direction x as illustrated in Figures 4A and 4B. But, Shudo does not show temporarily retarding the beamlets through relay glass pairs wherein delay glass pairs each are configured with spaced positive and negative cylinder lenses as claimed. 
Sercel shows it is known to provide glass pairs (26, 28) each provided with spaced positive and negative cylinder lenses wherein such pair allows to provide a desired focal length. 
In view of Sercel, it would have been obvious to one of ordinary skill in the art to adapt Shudo, as modified by Psyk and Avdokhin, with delay glass pairs as shown in Sercel that allows to temporarily retard the beamlets and to improve the focusing of the beamlets. 
With respect to claim 3, Sercel allows focusing of the beamlets by displacing the spaced lenses relative to one another as illustrated in Figures 6-9 wherein the beam width can be less than about 20 um to about 5 um wherein as Sercel further teaches than an aspect ratio can be changed with the adjusted focal point (also see Abstract), it would have been obvious to provide the aspect ratio of the beam in the claimed range or any other suitable range as a matter of routine operations.  
With respect to claim 11, Sercel further shows the positive and negative cylinder lens are displaceable relative to one another as claimed wherein the positive and negative cylinder lens can also be rotatable as they are adjustable relative to each other. 
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761